 
Exhibit： 10.26
Facility for Trade Financing Contract




 Contract No.: jianshankaidai (2008) 055 
 
Party A: Shaanxi Tianren Organic Food Co., Ltd. 
 
Address: A-4 Tongxiege Building, No.12, Gaoxin 2nd Rd, Hi-tech Zone, Xi’an,
China 710075
  
Legal Representative (Chief Officer): Xue Hongke
  
Telephone: 029-88386415
  
Fax: 029-88386230
  
Post Code: 710075
 
 
 
Party B: China Construction Bank, [Gaoxin Branch] 
 
Address: No. 42 Gaoxin Road 
 
Chief Officer: Zhou Cunxing 
 
Telephone: 029-88333539 
 
Fax: 029-88321414
  
Post Code: 710075

 
 

--------------------------------------------------------------------------------

 
 
In order to promote cooperation between Party A and Party B in export-import
trade financing, Party B agrees to provide Party A with a revolving facility up
to a certain amount for a fixed term at the application by Party A and subject
to the satisfaction of conditions required by Party B. Party A and Party B
hereby enter into this Contract. 
 
Article 1.  Facility for Trade Financing 
 
 “Facility for Trade Financing” (the “Facility”) shall mean the maximum amount
of outstanding principal that Party B agrees to provide to Party A for the
purpose of trade financing under certain conditions and within the Availability
Period in this contract. At any time within the Availability Period, Party A may
apply for trade financing on a revolving basis in accordance with the terms and
conditions of this Contract and without limitation on frequency and amount of
each individual financing (unless this Contract provides otherwise), subject
always to:
 
The amount of the outstanding principals provided by Party B does not exceed the
Maximum Amount of the Facility; and
 
The aggregate of the amount of Party A’s any individual application and the
amount of the outstanding principal at the time of such application does not
exceed the Maximum Amount of the Facility.
  
 Article 2. Categories and Amount of the Facility 
 
Party B agrees to provide to Party A the Facility with an amount not exceeding
RMB twelve million (the “Maximum Amount ”), and among other things, 
 
1. Line for Issuance of Sight L/C where Party B is able to have control over the
title of the underlying goods is                            (amount in
words)(the “Maximum Amount ”);
  
2. Line for Issuance of Sight L/C where Party B is unable to have control over
the title of the underlying goods is                               (amount in
words)(the “Maximum Amount ”); 
 
3. Line for Issuance of Usance L/C where the committed term is within 90 days
shall be                   . (amount in words)(the “Maximum Amount ”);
  
4. Line for Issuance of Usance L/C where the committed term is 90 days or more
shall be                         (amount in words)(the “Maximum Amount ”); 
 
5. Line for T/R under L/C shall be                             (amount in
words)(the “Maximum Amount ”);
 
6. Line for T/R under Unconfirmed-L/C shall be                      (amount in
words)(the “Maximum Amount ”);
  
7. Line for the goods under such Shipping Guarantee shall be   (amount in
words)(the “Maximum Amount ”);
 
8. Line for Packing Loan shall be RMB twelve million (the “Maximum Amount ”);
 
 9. Line for Short Term Financing under Export L/C shall be RMB twelve million
(the “Maximum Amount ”);
  
10. Line for Export Bill Purchase shall be RMB twelve million (the “Maximum
Amount ”);
  
11. Line for Bill of Exchange Discount / Purchase of Account Receivable under
Usance L/C shall be twelve million RMB (the “Maximum Amount ”);

 
 

--------------------------------------------------------------------------------

 
 
12. Line for Export Collection Loan under D/P shall be RMB twelve million (the
“Maximum Amount ”);
  
13. Line for Export Collection Loan under D/A shall be RMB twelve million (the
“Maximum Amount ”); 
  
14. Others. Line for Export Order Financing under O/A shall be RMB twelve
million (the “Maximum Amount ”).
 
    Article 3. Availability Period 
 
1. The Facility under this Contract shall be available from October 15, 2008 to
September 23, 2009 (the “Availability Period”).
  
2.The Facility shall terminate automatically and the unused Facility shall
become void upon the expiration of the Availability Period. Party A may apply
for a new facility and enter into a new contract with Party B subject to Party
B’s review of and consent to such application. 
 
3. Party A’s obligation to repay its indebtedness in respect to any individual
financing provided within the Availability Period shall not be affected by the
expiration of the Availability Period even if the maturity date for such
individual financing comes after the Availability Period expires. 
 
Article 4. Interests and Fees
 
   1. The following items including starting date, expiration date, amount,
interest rate, type of interest calculation, type of interest settlement,
expense categories or limits, rate, type of expense calculation and type of
payment regarding single business of trade financing will be decided in
accordance with relevant laws and documents. For those disagreed upon terms,
Party B has the right to decline the application of Party A.
 
The term “LIBOR” shall mean the inter-bank offered rate for the same currency
and the same period which is published by the British Bankers Association (BBA)
and which appears on the TELERATE page or similar banking display terminals as
of 11:00 a.m. (London time) two banking days prior to the occurrence of any
individual financing or two banking days prior to an interest rate adjustment
day. 
 
The term “HIBOR” shall mean the inter-bank offered rate for the same currency
and the same period which is published by the Hong Kong Bankers Association
(HKBA) and which appears on the TELERATE page or similar banking display
terminals as of 11:30 a.m. (Hong Kong time) two banking days prior to the
occurrence of any individual financing or two banking days prior to an interest
rate adjustment day. 
 
Under this Contract, Party A shall pay to Party B the following fees: 
 
(1)                 Management Fees which shall be calculated and paid at 0.2%
of the Maximum Amount of the Facility; 
 
(2)                 All expenses incurred by Party B in respect to all
individual financing under this Contract; 
 
(3)                 All expenses incurred by Party B in collecting sums under
and/or in respect to the L/C, negotiable instruments, guarantee, mortgage, and
pledge in connection with the Facility; 
 
(4)                 Other expenses under this Contract.

 
 

--------------------------------------------------------------------------------

 
 
Article 5. Utilization of the Facility
  
1. Conditions Precedent for using the Facility
 
Subject to a waiver by Party B, Party B is not obligated to provide financing
unless the following conditions are satisfied: 


(1)                 Party A has obtained and/or completed all necessary
approvals, registrations, deliveries, and other legal formalities relating to
the Facility in accordance with relevant laws and regulations; and
 
(2)                 The security contracts or other security documents
satisfactory to Party B have become effective and remain in full force and
effect; and
 
(3)                 No event of default listed in this Contract has occurred;
and 
 
(4)                 If Party A shall pay Management Fees as required in this
Contract, such Fees have been paid to Party B; 
 
(5)                  All other documents required by Party B have been
submitted; 
 
(6)                 The Application for Drawing and other relevant documents
have been examined and approved by Party B;
 
(7)                 Other conditions precedent.
  
    2. At any time during the Availability Period, the aggregate of the
outstanding principal of all individual financings shall not exceed the Maximum
Amount of the Facility; the aggregate of the outstanding principal of all
individual financings under sub-item facilities shall not exceed the Maximum
Amount of such Facility. 


Article 6. Law Document Related to This Contract
  
1. When Party A applies Party B for use of the facility under this trade
financing contract, Party A should sign the following exhibits No. four, No.
five, No. six, No. seven, No. eight and No. nine with the Company Stamps of both
Parties on them, which are indivisible parts of this contract and peform the
legal effect of binding. Neither Party should raise an objection to the legal
effect of relevant exhibits for the reason that the signatures of both Parties
are not on these exhibits. 
 
(1). Exhibit 1: Special Agreement on Issuance of L/C; 
 
(2). Exhibit 2: Special Agreement on Trust Receipt Loans; 
 
(3). Exhibit 3: Special Agreement on Shipping Guarantee; 
 
(4). Exhibit 4: Special Agreement on Packing Loan; 
 
(5). Exhibit 5: Special Agreement on Export Bill Purchase;


(6). Exhibit 6: Special Agreement on Export Negotiation; 
 
(7). Exhibit 7: Special Agreement on Export Collection Loan;

 
 

--------------------------------------------------------------------------------

 
 
(8). Exhibit 8: Special Agreement on Bill of Exchange Discount / Purchase of
Account Receivable under Usance L/C;
  
(9). Others: Special Agreement on Export Order Finance. 
 
2. When party A applies to Party B for trade financing business, Party A should
submit the applications thereafter. The confirmed applications of Party B are
the indivisible parts of this contract and its exhibits. These applications
include: 
 
(1) Party A should submit application for issuance of L/C in order to handle the
issuance business of L/C;
 
(2) Party A should submit application for Trust Receipt Loans in order to handle
the business of Trust Receipt Loans; 
 
(3) Party A should submit application for Shipping Guarantee in order to handle
the business of Shipping Guarantee;
  
(4) Party A should submit application for Packing Loan in order to handle the
business of Packing Loan;
  
(5) Party A should submit application for Export Bill Purchase in order to
handle the business of Export Bill Purchase; 
 
(6) Party A should submit application for Export Negotiation in order to handle
the business of Export Negotiation; 
 
(7) Party A should submit application for Export Collection in order to handle
the business of Export Collection;
  
(8) Party A should submit application for Bill of Exchange Discount / Purchase
of Account Receivable under Usance L/C in order to handle the business of Bill
of Exchange Discount / Purchase of Account Receivable under Usance L/C;
  
(9) Others: Party A should submit Export Order Financing Application in order to
handle the business of Export Order Finance;
 
3. When Party A applies for issuance of Usance L/C, for Sight L/C where Party B
could not control the rights of goods, for Shipping Guarantee and for Trust
Receipt Loan，Party A should submit Trust Receipt according to Party B's
request.   
 
Article 7.                            Rights and Obligations of the Parties 
 
1. Party A has the right to require Party B to keep confidential relevant
information and trade secrets relating to the production and operations of Party
A unless otherwise required by laws and regulations. 
 
2. Party A shall provide financial statements and information relating to
planning, statistics, production and operation as required by Party B and shall
be responsible for the authenticity, integrity and validity of such information
and documents.  If Party A belongs to the class of group client, Party A should
disclose any related transaction exceeding 10% of the net assets to Party B,
including: (1) the relation among the related parties; (2) project and nature;
(3) amount and percentage of the transaction; (4) Price determination Policy. 
 
3. Party A shall be subject to Party B’s inspection and supervision over its
operation, financial activities and the use of the Facility under this Contract
and shall provide assistance as required by Party B.

 
 

--------------------------------------------------------------------------------

 
 
4. Should something happen to Party A that will, in Party B's opinion, impact
the regular management of Party A, Party B will have the right to adjust or even
cancel the facilities that have not been used by Party A. 
 
5. Party A shall open the settlement account in RMB or a foreign currency with
Party B and have import and export settlements, trade financing and other
settlements conducted through Party B. 
 
6. Party A shall utilize the Facility for the purpose as agreed upon by the
Parties. 
 
7. Party A shall repay the principal and interest within the terms agreed upon
by the Parties. 
 
8. Party A shall bear the exchange rate risk. If the fluctuation of exchange
rate may result in the aggregate of individual financings that have been
provided exceeding the Maximum Amount of the Facility, Party A shall promptly
provide security satisfactory to Party B upon its receipt of notice from Party
B. Party B is under no obligation to provide financing for any additional amount
arising from the fluctuation of exchange rate. 
 
9. Party A should not use the false contract signed with a related party, or
receivable invoice, or receivable account without actual deals to rebate or
pledge to the bank in order to get money or credit by fraud. 
 
10. Party A shall promptly inform Party B of any change of its business name,
legal representative (chief officer), address, business purpose or registered
capital and other relevant matter, and attach changed relevant materials. 


11. Party A shall not enter into with any third party any contract that is
detrimental to the rights and interests of Party B under this Contract. 
 
12. Before the repayment of all the indebtedness hereunder, Party A shall not
provide security to any third party with the assets procured by using the
Facility without the prior written consent of Party B. 
 
13. Party A shall compensate Party B for all losses incurred by Party B in
connection with the disputes arising from the underlying Contract and all losses
caused by any third party.
  
Article 8.                            Liabilities for Default and Remedies 
 
1. Events of Default by Party B and Liabilities 
 
(1) If Party B deviates from this contract, its exhibits and agreements under
relevant transactions application which have been approved by Party A, Party A
shall require Party B to perform its obligations in accordance with these
relevant agreements.
  
(2) If Party B charges the interest and expense by violation of national laws
and regulations, Party A is entitled to the requirement of repayment from Party
A. 
 
2. Events of Default by Party A and Liabilities 
 
（1）When Party A deviates from this contract, its exhibits or agreements under
relevant transactions application which have been approved by Party B or any
obligation required by law.
  
（2）Party A certainly suggests or shows through its actions that Party A will not
peform this contract，its exhibits or any obligation under relevant transaction
application which have been approved by Party B.

 
 

--------------------------------------------------------------------------------

 
   
3. Events that will Jeopardize Party B's Rights 
 
(1) If Party A carries out any of the following activities during the term of
this Contract that Party B thinks will have an impact on the creditor's rights
under this contract, and the aforesaid activities may include without limitation
contracting, leasing, transformation to a stock company, forming an economic
association with another enterprise, consolidation, merger, division, setting up
a joint venture, application for suspension of production or for winding up or
for bankruptcy, Party A ceases or suspends production; or its corporate
registration is canceled, or business license revoked; or its legal
representative or high-ranking officers are involved in illegal activities; or
it is involved in litigation with a major impact; or great difficulties arise in
respect to its production or operation; or its financial standing deteriorates. 
 
(2) If Party A carries out any of the following activities during the term of
this Contract that Party B thinks will have an impact on the creditor's right
under this contract, and the aforesaid activities may include without the
performance of other mature debts, low-price or free transference of assets,
derate the debt of the third Parties，remiss to execute debt obligations or other
rights, or provide securities for the third party. 
 
(3) Any premise for trade finance provided by Party B in this contract, in its
exhibits and in an individual business have not been satisfied continuously by
Party A.
  
(4) Should any of the following events happen to guarantor, the debt obligation
under this contract can be regarded in danger by Party B, and the aforesaid
activities may include: 
 
(a) Violation of any of items in guaranty contract or false, incorrect, missed
statements against the item in the guaranty. 
 
(b) Without limitation contracting, leasing, transformation to a stock company,
forming an economic association with another enterprise, consolidation, merger,
division, setting up a joint venture, application for suspension of production
or for winding up or for bankruptcy, Party A ceases or suspends production; or
its corporate registration is canceled, or business license revoked; or its
legal representative or high-ranking officers are involved in illegal
activities; or it is involved in litigation with a major impact; or great
difficulties arise in respect to its production or operation; or its financial
standing deteriorates which will influence the ability of guarantor to bear the
liabilities of guaranty.
 
(c) Failure or possible failure to bear the liabilities of guaranty. 
 
   (5) Should any of the following events happen in mortgage or pledge, the debt
obligation under this contract can be regarded in danger by Party B, and the
aforesaid activities may include: 
 
       (a) For the act of the third party, the following activities happened:
collection, confiscation, expropriation, free recovery and demolition by the
government，changes in the market or any other events which result in damages or
destruction or value decrease of the pledged or mortgaged property.


       (b) The pledged or mortgaged property is sealed up, detained, frozen,
withheld, indwelt, auctioned, supervised by the government or in dispute of its
ownership.
  
(d) Mortgagor or pledger violates any of the items in guaranty contract or
falsely, incorrectly states or misses the item in the guaranty. 
 
(e) Other events that will imperil the realization of mortgage and pledge.

 
 

--------------------------------------------------------------------------------

 
 
   (6) Any of the following shall be regarded by Party B as insecure to debt
obligation under this contract, including: the security documents or other
securities do not take effect, or are void or rescinded, or the security
provider totally or partially loses its capacity to secure the indebtedness or
refuses to perform its obligations; or
  
   (7) Other cases in Party B's view that will imperil the debt obligation under
this contract. 
 
4. Remedies 
 
 If any Event of Default in Items (2) to (3) above occurs, Party B is entitled
to enforce its rights hereunder by taking one or more of the following
measures: 
 
（1）Party B is entitled to adjust or cancel the Facility or any individual Line
under this Contract. 
 
（2）Party B is entitled to accelerate forthwith the indebtedness under this
Contract, and to require Party A to repay forthwith all principal, interest and
fees, whether they are due or not. 
 
 (3) Collection of penalty interest and compound interest. 
 
 (4) Performance of security rights
  
  (5）Other remedies, including but not limited to: 
 
(a)  
Party B is entitled to debit any account in any currency opened by Party A with
any branch or office of China Construction Bank for any unpaid amount. 

 
 (b) Party B is entitled to require Party A to provide new security(ies) for all
the indebtedness in respect to the Facility.
  
 (c) Party B is entitled to enforce its security rights. 
 
 (d) Party B is entitled to terminate this Contract. 
 
Article 9. Others 
 
1. Expenses 
 
All the costs concerning this contract and the guaranty under it will be born by
Party A, including: attorney fees, insurance fees, assessment charges,
registration costs, keeping charges，cost of identification, notarization fees,
etc., except by special agreement. 
 
In order to realize the creditor's rights of Party B, all the actual costs
(including but not limited to attorney fees, insurance fees, assessment charges,
registration costs, keeping charges，cost of identification, notarization fees,
etc.) will be born by Party A. 
 
2. Use of the Information of Party A

 
 

--------------------------------------------------------------------------------

 
 
Party A agrees with Party B to inquire into the credit status of Party A from
People's Bank of China, credit databases approved and constructed by the
department in charge of credit information or from the related institute, and
also agrees to provide the information of Party A to People's Bank of China,
credit databases approved and constructed by the department in charge of credit
information, and agrees to properly use and disclose this information when it is
necessary for work. 
 
3. Collection through Announcement 
 
   As to loan principal or interest default and other cases occurred due to the
breach of contract，Party B is granted the right to report to related departments
or units and collect debt through media.
 
4. Effectiveness of Evidence Recorded by Party B 
 
Unless with the reliable and assured opposite evidence, all the following can
definitely prove the relationship in debt obligation between both parties: inner
accounting records about principal, interest, cost and payment of Party A,
invoices and vouchers which are made and reserved by Party B in the case when
Party A deposits money, repays debt, repays interest and does such transaction,
as well as related records and vouchers when collecting debt by Party B.
  
5. Rights Reservation 
 
Party B's rights stated in this contract will not be an obstacle to Party B to
enjoy any other rights prescribed in the law, rules and other contracts. For
default and delayed acts, if they were treated with tolerance，grace limit，favor
or stayed exercise of any rights under this contract，all these treatment will
not be regarded as abandonment of rights and benefits under this contract or
approval of any default, nor do they prevent，restrict，disturb the consequent
implementation of certain rights or any other rights. In addiction，they will not
be reasons that Party B will bear responsibility and obligations for Party A. 
 
6. Besides the debt under this contract，if Party A holds any other matured
liabilities，Party B is entitled to debit any account opened by Party A with any
branch or office of China Commerce Bank for any amount due to Party B under this
Contract to clear off any of the debt, for which Party A holds no objection. 
 
7. With regard to changes in contact information，Party A should promptly give
Party B a written notice; if not, all the damages will be born by Party A.
  
8. Debit of Accounts Payable 
 
As to all the accounts payable of Party A under this contract, Party B is
entitled to debit any account opened by Party A with any branch or office of
China Commerce Bank for any amount due to Party A without any notification to
Party A. If it is necessary to handle the procedures of exchange settlement and
sales or foreign exchange dealings, Party A is obligated to assist the
transaction of Party B, and the risk in exchange rate will be born by Party B.
  
9. Dispute Resolution 
 
Any dispute arising out of or in connection with this Contract shall be settled
through friendly consultation. If no agreement is reached through such friendly
consultation, such dispute shall be settled in accordance with _____ of the
following:


(1) Instituting legal proceedings with the People’s Court in the location of
Party B.

 
 

--------------------------------------------------------------------------------

 
 
(2) Submitting the disputes to the [                ] for arbitration (the venue
for such arbitration shall be __________), which shall be conducted in
accordance with the arbitration rules in effect as of the date of submission.
The arbitration award shall be final and binding on both Parties.
  
The Parties shall perform this Contract in accordance with the undisputed parts
during the course of such legal proceedings or arbitration. 
 
   10. Effectiveness 
 
This Contract shall take effect upon the execution by the legal representative
(chief officer) or authorized representative of Party A and by the chief officer
or authorized representative of Party B with the company chops of both Parties
affixed. 
 
11. Counterparts 
 
This Contract shall be made in 5 counterparts. 
 
12. Miscellaneous
  
   (1) Party A declares that there is no violation of laws and regulations on
environment protection, energy-savings and ejection-decreasing, and environment
pollution reducing in the process of contract-making, and also promises that
after the contract has been signed，Party A will strictly abide by relevant laws
and regulations on environment protection, energy-savings and
ejection-decreasing, and environment pollution reducing; or 
 
(2) If the aforesaid declaration is found to be false or promises have not been
kept, or certain energy consumption and environmental pollution risks happen to
Party A, Party B has the right to terminate the credit to Party A（including,
without limitation, to refusal to grant loans，to provide financing，to issue
guarantee or L/C or acceptance bill of Bank), or to declare the debt obligation
(including, without limitation, to loans, financing, money advanced which
occurred or might occur) to expire in advance，or to take other remedies granted
by laws or contractually agreed upon; or 
 
  (3)
                                                                           ; 
 
  (4)
                                                                             ; 
 
13. Within the effective period and the Lines for facilities of trade finance,
all the legal document (including but not limited to exhibits of this contract,
relevant business applications, and any vouchers) which can prove the
debtor-creditor relationship formed between both Parties shall be the component
parts of this contract. 
 
Article 10.                             Representations 
 
1. Party A is fully informed and aware of the business purpose and powers of
Party B.
  
2. Party A has read all the terms of this Contract and Party B has given
explanation as required by Party A. Party A hereby acknowledges that it fully
understands all the terms of this Contract and the corresponding legal
consequences thereof. 
 
3. Party A has the right and power to execute this Contract.

 
 

--------------------------------------------------------------------------------

 
 
Party A (Company Chop): Shaanxi Tianren Organic Food Co., Ltd. 
 
Legal Representative (or Chief Officer) or Authorized Representative
(Signature):  /s/ Xue Hongke
  
Date:  10/15/2008    
 
  
 
Party B (Company Chop): Gaoxin Branch of China Construction Bank 
 
Chief Officer or Authorized Representative (Signature): /s/ Zhou Cunxing 
 
Date:   10/15/2008 